UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




Lorrie A. Hayes,

        Plaintiff,
               v.                                        Civil Action No. 13-0030 (JDB)
Neva Van Valkenburg,

        Defendant.




                                      MEMORANDUM

       Defendant has moved to dismiss plaintiff’s remaining claim construed as brought under

42 U.S.C. § 2000a. Def.’s Mot. to Dismiss Pl.’s Compl. [Dkt. # 11]; see May 14, 2013 Order

[Dkt. # 8] (dismissing claim brought under 42 U.S.C. § 1983). On June 3, 2013, plaintiff was

ordered to respond to the instant motion by July 8, 2013, or risk summary dismissal of the case

on what would be treated as a conceded motion to dismiss. Order [Dkt. # 12]. Plaintiff has not

responded to the motion and has not sought additional time to respond. Hence, the Court will

grant defendant’s motion to dismiss as conceded and will now dismiss the case. A separate

Order accompanies this Memorandum.



                                             ____________s/________________
                                                    JOHN D. BATES
                                               United States District Judge
DATE: August 2, 2013